        Case 2:20-cv-02065-DMC Document 6 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ISAAC TIETJEN,                                    No. 2:20-CV-2065-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   November 3, 2020, the Court granted Plaintiff’s motion for leave to proceed in forma pauperis.

21   That order required Plaintiff to submit to the United States Marshal, within 15 days of the date of

22   service of the order, a completed summons and copies of the complaint, and file a statement with

23   the court that said documents have been submitted. Plaintiff was warned that failure to comply

24   may result in dismissal of this action for lack of prosecution and failure to comply with court

25   rules and orders. See Local Rule 110. More than 15 days have elapsed and Plaintiff has not

26   complied.

27   ///

28   ///
                                                       1
        Case 2:20-cv-02065-DMC Document 6 Filed 12/23/20 Page 2 of 2


 1                  Plaintiff shall show cause, in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to submit service documents to the United States

 3   Marshall. The filing of a notice that Plaintiff has submitted service documents to the United

 4   States Marshall shall constitute a sufficient response to this order. Plaintiff is again warned that

 5   failure to respond to this order may result in dismissal of the action for the reasons outlined

 6   above, as well as for failure to prosecute and comply with court rules and orders. See id.

 7                  IT IS SO ORDERED.

 8

 9   Dated: December 23, 2020
                                                            ____________________________________
10                                                          DENNIS M. COTA
11                                                          UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
